Name: Commission Regulation (EC) No 1819/2002 of 11 October 2002 amending Regulation (EC) No 347/2002 opening crisis distillation as provided for in Article 30 of Council Regulation (EC) No 1493/1999 for table wine in France
 Type: Regulation
 Subject Matter: food technology;  beverages and sugar;  Europe
 Date Published: nan

 Avis juridique important|32002R1819Commission Regulation (EC) No 1819/2002 of 11 October 2002 amending Regulation (EC) No 347/2002 opening crisis distillation as provided for in Article 30 of Council Regulation (EC) No 1493/1999 for table wine in France Official Journal L 276 , 12/10/2002 P. 0020 - 0021Commission Regulation (EC) No 1819/2002of 11 October 2002amending Regulation (EC) No 347/2002 opening crisis distillation as provided for in Article 30 of Council Regulation (EC) No 1493/1999 for table wine in FranceTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine(1), as last amended by Regulation (EC) No 2585/2001(2), and in particular Articles 30 and 33 thereof,Whereas:(1) Commission Regulation (EC) No 347/2002 of 25 February 2002 opening crisis distillation as provided for in Article 30 of Council Regulation (EC) No 1493/1999 for table wine(3), as amended by Regulation (EC) No 1083/2002(4), opened crisis distillation in France for a maximum of 3,85 million hectolitres in a period ending 30 September 2002.(2) In September 2002 a number of wine areas in France were hit by a natural disaster. It caused extensive damage to winemaking establishments, cellars and infrastructure, meaning that producers in the regions concerned have been unable to participate in the distillation measure. In order to remedy this situation, therefore, producers should be granted more time for distillation and the administrative deadlines linked to the distillation period should be amended accordingly.(3) To facilitate administration of the measure and avoid discrimination against wine-growers working vineyards located in a number of departments, the areas concerned should be defined at the level of three regions.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 347/2002 is hereby amended as follows:1. The following sentence is added to Article 3: "However, in the regions listed in the Annex to this Regulation, producers may conclude contracts until 15 October 2002."2. Article 4(2) and (3) are replaced by the following: "2. The Member State shall take the administrative steps necessary to approve the above contracts by 6 May 2002 at the latest in the case of contracts concluded in the period 1 to 29 March 2002 and by 24 October 2002 at the latest in the case of contracts concluded from 24 June to 30 September 2002 and those concluded by 15 October 2002, shall specify the rate of reduction applied and the quantity of wine accepted per contract and shall stipulate that the producer may cancel the contract where the quantity to be distilled is reduced. The Member State shall notify the Commission before 20 May 2002 or before 4 November 2002 respectively of the quantities of such wine covered by approved contracts.3. In the case of contracts concluded from 1 to 29 March 2002, the wine must be delivered to the distilleries by 31 July 2002 at the latest and the alcohol obtained must be delivered to the intervention agency by 31 December 2002 at the latest. In the case of contracts concluded from 24 June to 30 September 2002 or those concluded by 15 October 2002, the wine must be delivered to the distilleries by 13 December 2002 at the latest and the alcohol obtained must be delivered to the intervention agency by 15 February 2003 at the latest."Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 11 October 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 179, 14.7.1999, p. 1.(2) OJ L 345, 29.12.2001, p. 10.(3) OJ L 55, 26.2.2002, p. 14.(4) OJ L 164, 22.6.2002, p. 22.ANNEXList of French regions concerned by this Regulation- RhÃ ´ne-Alpes- Languedoc-Roussillon- Provence-Alpes-CÃ ´te d'Azur.